        Case 1:00-cr-00157-RCL Document 2706 Filed 10/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES of AMERICA              )
                                       )
                  vs.                  )    No. 1:00-cr-00157
                                       )
 JAMES W. ALFRED,                      )
                                       )
                  Defendant.           )



                               ENTRY OF APPEARANCE

       The undersigned attorney, having been appointed as CJA Panel counsel for the

Defendant, James W. Alfred, hereby enters his appearance as counsel for the Defendant

in this matter.

Date: October 23, 2020              Respectfully submitted,


                                           /s/ Paul F. Enzinna
                                      Ellerman Enzinna PLLC
                                      1050 30th Street, NW
                                      Washington, DC 20007
                                      202.753.5553
                                      penzinna@ellermanenzinna.com



                                      Counsel for Defendant James W. Alfred
       Case 1:00-cr-00157-RCL Document 2706 Filed 10/23/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I certify that on October 23, 2020, a copy of the foregoing Entry of Appearance
was filed using the CM/ECF system, which will then send notification of such filing to all
counsel of record.

                                      Respectfully submitted,

                                        /s/ Paul F. Enzinna
 Date: October 23, 2020                Ellerman Enzinna PLLC
                                       1050 30th Street, NW
                                       Washington, DC 20007
                                       202.753.5553
                                       penzinna@ellermanenzinna.com

                                       Counsel for Defendant James W. Alfred




                                            2
